Case 19-01119-JKS   Doc 15   Filed 04/12/19 Entered 04/12/19 16:02:56   Desc Main
                             Document     Page 1 of 2


TURNER LAW FIRM, LLC
BY: ANDREW R. TURNER, ESQ.
76 South Orange Avenue - PO Box 526
South Orange, New Jersey 07079
973-763-5000
Attorneys for Protective Insurance Company,
              Proposed Intervener
ART 8574

 In re                                   UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF NEW JERSEY
 NEW ENGLAND MOTOR FREIGHT
 INC., et al                             Case No. 19-12809 (JKS)

                       Debtors
                                         Chapter 11


 Plaintiffs

 NEW ENGLAND MOTOR FREIGHT               Adversary No. 19-1119 (JKS)
 INC., et al

 v.

 Defendants

 PARTIES LISTED ON EXHIBIT A TO
 THE COMPLAINT and JOHN DOES 1-
 100                                     NOTICE OF MOTION TO INTERVENE



TO:   Karen A. Giannelli, Esq.
      Mark B. Conlan, Esq.
      Brett S. Theisen, Esq.
      Gibbons P.C.
      One Gateway Center
      Newark, New Jersey 07102
      Attorneys for Debtors and Debtors-in-Possession


      PLEASE TAKE NOTICE that on April 16, 2019 at 10:00 a.m. in the
forenoon or as soon thereafter as counsel may be heard, the
Case 19-01119-JKS   Doc 15   Filed 04/12/19 Entered 04/12/19 16:02:56   Desc Main
                             Document     Page 2 of 2


undersigned attorneys for proposed intervener Protective Insurance
Company shall move before the United States Bankruptcy Court
located at 50 Walnut Street, Newark, New Jersey, based upon the
attached papers for an order granting leave to intervene and
injunctive relief.
      Please take further notice that if you wish to contest the
within motion, you must with the office of the Clerk of the
Bankruptcy Court and serve upon the undersigned not later than ten
(10) days in advance of the aforesaid hearing, responding papers
stating with particularity the basis of your opposition to the
within motion.
      The proposed form of order granting the relief sought is
enclosed.
      If no responsive pleadings are filed, then the motion will be
considered unopposed.
      The moving party requests oral argument.


                                     TURNER LAW FIRM, LLC
                                     Attorneys for
                                     Protective Insurance Company,
                                     Proposed Intervener


                                     BY:/s/ Andrew R. Turner
                                            ANDREW R. TURNER

Dated:   April 12, 2019




                                      -2-
